DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 01/22/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 17-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai (20180048202 and hereinafter as Kuma)

Regarding claim 1. Kuma teaches a motor rotor [fig 1-2, for the sake of examining “turbulence blocks” have been interpreted as equivalent to flow regulators], comprising: 
a first rotor segment defining a plurality of first axial through holes [fig 3, 41X, 41a with 41p], each first axial through hole comprising a first group of turbulence [41p serves as flow regulators and are in 41a due to being only accessible through 41a] distributed circumferentially, 
a plurality of first turbulence blocks of the first group of turbulence blocks being spaced apart by first gaps [i.e. dark gaps shown in 41p]; 
and a second rotor segment [41Y1], the second rotor segment defining a plurality of second axial through holes [41b], each second axial through hole comprising a second group [41q serves as flow regulators] of turbulence blocks distributed circumferentially, 
a plurality of second turbulence blocks of the second group of turbulence blocks being spaced apart by second gaps [i.e. dark gaps shown in 41q], 
wherein the first turbulence blocks are at least partially aligned with the second gaps and the second turbulence blocks are at least partially aligned with the first gaps [fig 3 shows 41p partially aligned with dark gaps of 41q and 41q partially aligned with dark gaps of 41p].  

Regarding claim 2. Kuma teaches the rotor according to claim 1, wherein: the first axial through holes and the second axial through holes are aligned to form axial cooling passages [41 passages are aligned with Z (¶42)]; 
[i.e. function of rotor] such that the first turbulence blocks are at least partially aligned with the second gaps and the second turbulence blocks are at least partially aligned with the first gaps [41 gaps are partially aligned with Z].   

    PNG
    media_image1.png
    527
    765
    media_image1.png
    Greyscale

Regarding claim 3. Kuma teaches the rotor according to claim 2, wherein: the first rotor segments and the second rotor segments are respectively formed by superposing a plurality of electromagnetic steel sheets [¶42]; the rotor is formed by superposing a plurality of first rotor segments and second rotor segments [¶42, fig 3]; the plurality of turbulence blocks are protrusions in the axial cooling passages [fig 3 replicated above show how cited blocks protrude relative to channel 41a and 41b]; and the plurality of turbulence blocks of two adjacent groups are staggered from each other along the axial direction [limitation rejected as being analogues to applicant’s drawings].  

Regarding claim 5. Kuma teaches the rotor according to claim 1, wherein: the rotor comprises a plurality of pairs [42] of first magnets and second magnets embedded therein [¶38]; an axial cooling passage [41] is provided with a first cooling inner wall adjacent to the first magnets [inner wall of 41a, channels are adjacent to magnets] and a second cooling inner wall adjacent to the second magnets [inner wall of 41b, channels are adjacent to magnets]; and the plurality of turbulence blocks are formed on the first cooling inner wall and the second cooling inner wall [41p and 41q].

Regarding method claims 17-18, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Kuma in view of Yamagishi (20180375395 and hereinafter as Yama)
Regarding claim 6. Kuma teaches the rotor according to claim 5, the first cooling inner walls of the axial cooling passages are parallel with the first magnets; the second cooling inner walls are parallel with the second magnets [parallel has been interpreted as next to, fig 2-3 shows inner walls next to magnets], and the axial cooling passages further comprise third cooling inner walls connecting the first cooling inner walls and the second cooling inner walls [i.e. wall of 41c connects to 41a and 41b through cited blocks].  
However, Kuma does not explicitly mention the first magnets and the second magnets form a V shape on a cross section of the rotor.
Yama teaches the first magnets and the second magnets form a V shape on a cross section of the rotor [see 18 magnets].
[¶8]. 


Claims 9-11, 14, 16, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Kuma in view of Shomo et al. (20190190337 and hereinafter PCT filing date is being relied for examination)

    PNG
    media_image1.png
    527
    765
    media_image1.png
    Greyscale

[cooling system for fig 1-2, for the sake of examining “turbulence blocks” have been interpreted as equivalent to flow regulators], comprising: 
a coolant inlet [41in] located at the first end of the motor and connected with the first coolant pipeline; 
and a rotor body [i.e. body of 40] defining a plurality of axial cooling passages between the first end [i.e. 41a-41d, i.e. “in” side makes an end] and the second end [i.e. 41out side] and in fluid communication with the first coolant pipeline and the second coolant pipeline [all 41 passages are in communication as shown in fig 3], 
wherein the rotor body comprises superposed first rotor segments [fig 3, 41X group] and second rotor segments [41Y1 group], the axial cooling passages formed by first axial through holes in the first rotor segments and first axial through holes in the second rotor segments [passages as shown in fig 3], 
wherein inner walls [i.e. inner walls of channels] of the axial cooling passages comprise a plurality of protruding turbulence blocks [fig 3 replicated above show how 41p-41r protrude relative to channels 41a – 41c], 
the plurality of turbulence blocks comprising a first group of turbulence blocks distributed circumferentially to form a first row [i.e. row of 41p] and a second group of turbulence blocks distributed circumferentially to form a second row [i.e. row of 41q], the first row and the second row being adjacent in an axial direction [i.e. Z (¶42)], and the first group of turbulence blocks and the second group of turbulence blocks being staggered in an axial direction [limitation rejected as being analogues to applicant’s drawings].  

Shono teaches a motor comprising: a first end cap [100] located at a first end of a motor [i.e. motor for fig 1]; a first coolant pipeline [first 22] being formed on the first end cap; a second end cap [101] located at a second end of the motor; a second coolant pipeline [i.e. second 22] being formed on the second end cap.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuma power machine to a similar configuration as Shono power machine in order to provide a rotor, a rotary electric machine, and a compressor that are capable of efficiently cooling a stator and permanent magnets of the rotor [¶6].

Regarding claim 10. Kuma as modified teaches the motor cooling system according to claim 9, wherein: the rotor body comprises at least one first rotor segment and one second rotor segment formed by stacking a plurality of laminates the first rotor segment defines a plurality of first axial through holes [¶42 Kuma]; 
the second rotor segment defines a plurality of second axial through holes [¶42, 41Y1 Kuma]; 
the plurality of first axial through holes and second axial through holes are aligned to form the plurality of axial cooling passages [41 passages are shown aligned Kuma]; 
[i.e. dark gaps shown in 41p Kuma] are formed in the first axial through holes [41p serves as flow regulators and are in 41a due to being only accessible through 41a Kuma];
 the second group of turbulence blocks with second gaps [i.e. dark gaps shown in 41q Kuma] are formed in the second axial through holes; 
and the first segment is rotated coaxially relative to the second segment such that the turbulence blocks in the first axial through holes are aligned with the second gaps [fig 3 shows all item 41 in alignment respectively Kuma] in the second axial through holes and the turbulence blocks in the second axial through holes are aligned with the first gaps in the first axial through holes [fig 3 shows all item 41 in alignment respectively Kuma].  

Regarding claim 11. Kuma as modified teaches the motor cooling system according to claim 10, wherein: the plurality of turbulence blocks are distributed along an entire length of an axial direction of the rotor [cited blocks are distributed along Z Kuma]; and in the axial direction, two adjacent groups of turbulence blocks are staggered and are not aligned [dark gaps of 41p are staggered relative to dark gaps of 41q Kuma].  

Regarding claim 14. Kuma as modified teaches the motor cooling system according to claim 9, wherein the first coolant pipeline comprises an annular distribution passage in communication with the axial cooling passages [Shono shows annular distribution with axial cooling passages as shown in fig 6 by F].  

Regarding claim 16. Kuma as modified teaches the motor cooling system according to claim 14, wherein the annular distribution passage is configured as an annular groove formed on the first end cap [implicit, allowing fluid to pass would need a groove, i.e. groove formed by 11 Shono].  

Regarding method claims 19-20, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.



Allowable Subject Matter
Claims 4, 7-8, 12-13, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections/rejections stated above were overcome. 



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BRYAN R PEREZ/Examiner, Art Unit 2839